In an action to recover damages for personal injury sustained as the result of the fall of a vertical steel column and horizontal girder which plaintiff had been engaged in erecting, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County, entered July *88813, 1962 after a jury trial, as dismissed, at the close of the entire case, the complaint against the defendant Well-Mixed Concrete Co., Inc. Plaintiff has abandoned his appeal from other portions of the judgment. Judgment, insofar as appealed from, affirmed, with costs to the defendant W ell-Mixed Concrete Co., Inc. It was established both by plaintiff and the defendants that in accordance with plans, the anchor bolt — one of 91, which had been supplied by a specialty company to the defendant steel contractor (Stanley Structural Steel Co., Inc.) and delivered to the defendant general contractor (Milau Associates) for insertion by the defendant Well-Mixed corporation in the concrete pier — was of a “u” type as distinguished from a “hook ” or “L” type. Testimony by the plaintiff’s witnesses, who did not know the type of bolt used, that after the accident they saw, apart from the column, a nutted bolt only six inches in length, is insufficient to create an inference that a bolt of inadequate length had been installed. At most, the bolt purportedly seen by the witnesses was a part of the U-bolt, including one of its two projections, which had snapped off with the fall of the column. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.